Exhibit 10.1  

April 29, 2011

Michael G. Kaplitt, M.D., Ph.D.
Department of Neurosurgery
Weill Medical College of Cornell University
525 E. 68th Street
New York, NY 10021

Dear Dr. Kaplitt:

This letter (this “Amendment”) amends, effective as of April 30, 2011, that
certain Amended and Restated Consulting Agreement, dated as of April 25, 2005,
by and between you and Neurologix Research, Inc., the predecessor by merger to
Neurologix, Inc. (the “Company”), as such agreement has been amended to date.
References in this Amendment to the “Consulting Agreement” shall mean the
Amended and Restated Consulting Agreement, as amended to date. Capitalized terms
used herein, but not otherwise defined, shall have the meanings set forth in the
Consulting Agreement.

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, it is agreed as follows:



  1.  
Section 4 of the Consulting Agreement is amended and restated, effective as of
April 30, 2011, to read as follows:

4. Term. The term of this Agreement shall commence on the Effective Date and
shall continue until April 30, 2012.



  2.  
Except as amended by this Amendment, all of your and the Company’s respective
rights and obligations under the Consulting Agreement and the related
Confidentiality, Proprietary Information and Inventions Agreement, dated as of
October 1, 1999, between you and Neurologix Research, Inc., shall be deemed
preserved by this Amendment, without modification or reduction. After the date
of the effectiveness of the amendment to the Consulting Agreement set forth in
Section 1 above, any reference to the Consulting Agreement shall mean the
Consulting Agreement as further modified and amended hereby.



  3.  
This Amendment shall be governed by, and construed pursuant to, the laws of the
State of New York applicable to agreements made and to be performed wholly
within such State.



  4.  
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. This Amendment may be executed by the delivery of facsimile
or .pdf copies of the signatures of the parties hereto.

[Signature Page Follows]



1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.

Very truly yours,

NEUROLOGIX, INC.

By: /s/ Clark A. Johnson
Clark A. Johnson
President and Chief Executive Officer


By: /s/ Marc Panoff
Marc Panoff
Chief Financial Officer, Secretary and Treasurer

ACCEPTED AND AGREED:

/s/ Michael G. Kaplitt
Michael G. Kaplitt, M.D., Ph.D.



2